Name: Regulation (EU) 2017/1952 of the European Parliament and of the Council of 25 October 2017 repealing Regulations (EC) No 2888/2000 and (EC) No 685/2001 of the European Parliament and of the Council and Council Regulation (EEC) No 1101/89 (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  organisation of transport;  European Union law;  land transport
 Date Published: nan

 31.10.2017 EN Official Journal of the European Union L 284/12 REGULATION (EU) 2017/1952 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 October 2017 repealing Regulations (EC) No 2888/2000 and (EC) No 685/2001 of the European Parliament and of the Council and Council Regulation (EEC) No 1101/89 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The European Parliament, the Council and the Commission have confirmed their joint commitment to update and simplify legislation in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (3). (2) In order to clean up, and reduce the volume of, the acquis, it is necessary to regularly analyse it to identify obsolete legislation. Repealing obsolete legislation is useful for keeping the legislative framework transparent, clear and easy to use by Member States and relevant stakeholders, in this case the inland waterway and road haulage sectors. (3) In 1989, the Council adopted Regulation (EEC) No 1101/89 (4). Ten years later, the Council adopted Regulation (EC) No 718/1999 (5) in order to ensure that the appropriate tools continued to be available to the inland waterway transport sector and to manage fleet capacity. Regulation (EC) No 718/1999 covers the same subject matter as Regulation (EEC) No 1101/89, without repealing it. (4) In accordance with Article 8(6) of the Agreement between the European Community and the Swiss Confederation on the Carriage of Goods and Passengers by Rail and Road (6), all vehicles meeting the technical standards set out in Council Directive 96/53/EC (7) have been exempt from any quota or authorisation arrangements since 1 January 2005. Regulation (EC) No 2888/2000 of the European Parliament and of the Council (8), which concerns the distribution of permits for heavy goods vehicles travelling in Switzerland, should therefore be considered to be obsolete. (5) Following the accession of the Republic of Bulgaria and of Romania to the Union on 1 January 2007, Regulation (EC) No 685/2001 of the European Parliament and of the Council (9) is no longer necessary as those Member States are no longer required to obtain authorisation for the carriage of goods by road and for the promotion of combined transport. (6) As a consequence, Regulations (EEC) No 1101/89, (EC) No 2888/2000 and (EC) No 685/2001 should be repealed, HAVE ADOPTED THIS REGULATION: Article 1 Regulations (EEC) No 1101/89, (EC) No 2888/2000 and (EC) No 685/2001 are hereby repealed. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 October 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) OJ C 209, 30.6.2017, p. 58. (2) Position of the European Parliament of 12 September 2017 (not yet published in the Official Journal) and decision of the Council of 9 October 2017. (3) OJ L 123, 12.5.2016, p. 1. (4) Council Regulation (EEC) No 1101/89 of 27 April 1989 on structural improvements in inland waterway transport (OJ L 116, 28.4.1989, p. 25). (5) Council Regulation (EC) No 718/1999 of 29 March 1999 on a Community-fleet capacity policy to promote inland waterway transport (OJ L 90, 2.4.1999, p. 1). (6) OJ L 114, 30.4.2002, p. 91. (7) Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorized dimensions in national and international traffic and the maximum authorized weights in international traffic (OJ L 235, 17.9.1996, p. 59). (8) Regulation (EC) No 2888/2000 of the European Parliament and of the Council of 18 December 2000 on the distribution of permits for heavy goods vehicles travelling in Switzerland (OJ L 336, 30.12.2000, p. 9). (9) Regulation (EC) No 685/2001 of the European Parliament and of the Council of 4 April 2001 concerning the distribution of authorisations among Member States received through the Agreements establishing certain conditions for the carriage of goods by road and the promotion of combined transport between the European Community and the Republic of Bulgaria and between the European Community and Romania (OJ L 108, 18.4.2001, p. 1).